I should first like to extend to you my warmest congratulations on your election to the important office of President of the General Assembly. Your long experience in the United Nations and your wisdom guarantee the success of your high mission. My delegation wants to assure you of its full cooperation in achieving that objective.
121.	I also want to offer my thanks and congratulations to Mr. Rudiger von Wechmar, the outgoing President, who, during the year that has just elapsed, so admirably guided both a regular and a special session with very heavy agendas.
122.	My delegation also wants to address its thanks to the Secretary General for his persevering efforts aimed at reaffirming the noble principles of our Charter. His eminent contribution made it possible to convene the International Conference on Kampuchea last July.
123.	It is with great satisfaction that my delegation cordially welcomes Vanuatu and Belize, which have just joined the United Nations. We are convinced that those two new Member States will make an active contribution to the realization of the ideals and objectives of the Charter.
124.	The international situation continues to be marked by accrued tensions. The older hotbeds of tension such as
Namibia and the Middle East have been aggravated, and others have appeared in the meantime.
125.	In Kampuchea, my own country, and in Afghanistan the struggle against invasion and foreign occupation is gaining in intensity. In Asia, in Africa, in Europe and in Latin America, the peoples are continuing their just struggle to acquire and preserve their independence and their freedom to live in honor and national dignity.
126.	Even though we must face an aggression of a most barbaric kind, the people and the Government of Democratic Kampuchea are paying continuous attention to the great problems of the world, and we wish to reiterate our support for the efforts of the Democratic People's Republic of Korea to achieve the independent and peaceful reunification of Korea. Its 10 point program for reunification, presented by its President, Kim II Sung, at the Sixth Congress of the Workers' Party of Korea, is in keeping not only with the deep aspirations of the Korean people but also with the interests of peace. We support the heroic struggle of the Afghan people against the Soviet invasion to regain its independence and the right to choose its Government and its political, economic and social regime and to restore the Islamic and nonaligned character of Afghanistan. We continue to give our support to the struggle of the Arab and Palestinian peoples to recover the territories that have been occupied by Israel since 1967, including Jerusalem. We maintain that the Palestinian people must be able freely to exercise its fundamental national rights, including its right to return to its homeland, its right to self-determination and its right to establish a Palestinian State. All the countries of the Middle East must have the right to existence and independence. Concerning southern Africa, we would renew our support for the rapid achievement of independence by Namibia in accordance with Security Council resolution 435 (1978), and we wish to reiterate our support for the struggle of the Azanian people against the colonialist and racist apartheid regime of South Africa.
127.	The causes of the increasing deterioration of the international situation are many and complex, but the dominating cause continues to be the aggressive actions of global and regional expansionists in every part of the world.
128.	Since the invasion and occupation of Kampuchea and Afghanistan, one year apart, in similar conditions and under identical pretexts, an undeniable fact has become evident to the international community in all its acuteness, cruelty and scope: the emergence of a new kind of imperialism, an international expansionism of a global and regional character, which now constitutes the greatest danger to the independence of peoples and the peace and security of the world.
129.	This new force of domination and enslavement speaks of anti-imperialist struggle but acts as an expansionist and hegemonist. It speaks of support for the national liberation struggle and proclaims that nothing is more important than independence, but in fact is cynically destroying the independence that has recently and heroically been acquired by peoples and nations. That force constantly speaks of respect for national' sovereignty and of the territorial integrity of countries but at the same time cruelly invades neighboring countries, using as a pretext "internationalist solidarity", "special friendship" or "fraternal aid". Rarely in the history of the world has the gap separating words and deeds and proclaimed ideals and macabre realities been so great. Never in the annals of international crime against independence and the freedom of peoples has demagogy been used in such a cynical fashion to serve a strategy of regional and world domination.
130.	This awareness of the international community has been expressed in a firm and coordinated will to oppose the increasing danger of expansionism. International pressure on the invaders has increased to make them withdraw their forces from Kampuchea and Afghanistan and allow the peoples of those countries freely to exercise their inalienable right to decide upon their future destinies themselves.
131.	This increased awareness on the part of the international community of the growing danger of expansionism and the support that results from that awareness constitutes valuable encouragement for the people and Government of Democratic Kampuchea in their struggle for the survival of the Kampuchean nation. In the field, the struggle is continuing and increasing. The Vietnamese enemy, despite its numerical and material superiority, has suffered considerable losses. The so-called "Khmeriza tion" of the war undertaken by the enemy has failed. The troops in the field are only Vietnamese troops, and the result is that the Vietnamese enemy has now lost the initiative on all fronts. It has been reduced to being increasingly on the defensive. It is no longer in a position to eliminate Democratic Kampuchea through the force of arms.
132.	Those successes of Democratic Kampuchea in the military sphere could not have been achieved without the active participation of the population in • the war for national survival. Without the effective contribution of all the people, who nourish, guide, cover, inform, and help the struggle logistically and otherwise, and send to it their sons and daughters, it would be inconceivable for the National Army of Democratic Kampuchea, which is numerically inferior and poorly equipped, to bring to a complete halt an invading army of 250,000 men well equipped and experienced in warfare.
133.	That active participation of the population in the resistance side by side with the National Army of Democratic Kampuchea is a clear denial of the lies and allegations of the Vietnamese according to which the Government of Democratic Kampuchea receives no support from the population. It also snows the correctness of the new strategic political line laid down by the Government of Democratic Kampuchea and of the political program of the Patriotic and Democratic Front of Great National Union of Kampuchea, line and program that all the cadres of the Government, the Front and the army are now committed to apply with the assistance and full support of the population, so that they will become a living reality for all.
134.	Thanks to the continuous enlargement of the zones under the control of the Government of Democratic Kampuchea and the resultant reinforcement of security, as they have been liberated the villages have been organized administratively and politically on the basis of the fundamental democratic freedoms outlined in the political program of the Front. The road oT full recovery from the ashes of the war of racial extermination being relentlessly waged by the enemy on Kampuchean soil stretches far ahead but, in the villages that have already been liberated, everyday activities have resumed. Education, culture and handicrafts have come to life again.
135.	Since they cannot impose their law on Kampuchea, the Vietnamese invaders have stepped up their cruelty, and they are intensifying the war of extermination against the people of Kampuchea. Hundreds and hundreds of thousands of our fellow countrymen have perished, victims of conventional and chemical armaments and the systematic use of the weapon of starvation by the invaders.
136.	In their raids, the Vietnamese aggressors continue to use the tactics of the "scorche dearth" policy, killing, destroying everything in their path. In the zones under their temporary control, the population has been placed in "strategic hamlets", making it impossible for them even to go to look for some wild fruit or wild plants with which to fill their empty stomachs. They steal the harvests from the peasants and continue to divert the international assistance to feed their own forces. They systematically create starvation and they use it as a genocidal weapon to eliminate all who oppose their law. Thus they hope to put an end to any national resistance at its very source.
137.	The expansionists of Hanoi have also intensified the use of chemical weapons. They have even the impudence to use them now in localities which are situated very close to the towns and to the borders of Thailand. Two weeks ago, on 14 September, the Vietnamese troops fired toxic gas shells at the village of Takong, which is about 10 kilometers from Sisophon in the province of Battambang. They killed or seriously poisoned 55 persons. All of those odious crimes are now known to the international community and they have aroused the indignation and condemnation of all. The symptoms of toxicity described in the note verbal dated 14 September 19S1 from the Permanent Representative of the United States [A/36/509] are entirely in keeping with the description which was given by the Ministry of Public Health of Democratic Kampuchea on 10 April 1981 [AI36/254].
138.	The suffering of our people is beyond description, for it is boundless. It is as great as the unholy determination of the Hanoi expansionists to integrate Kampuchea at all costs, even without the population, within the Vietnamese empire, which would be called the "Indochina Federation" and would also include Laos.
139.	Since there was no victory and no blitzkrieg which could produce the rapid and total destruction of the leadership of Democratic Kampuchea, the expansionists of Hanoi are now confronted with a situation in which they can no longer win a military victory. In pursuing their fundamental objective, which is the liquidation of Democratic Kampuchea, the Hanoi expansionists are now actively attacking the legal, status of the State of Democratic Kampuchea and trying to eliminate its leadership from the international scene, hoping that its military liquidation will follow. Even before their invasion of 25 December 1978, they unsuccessfully made a number of attempts at assassination, coup d'etat and destabilization in order to eliminate that leadership, because they know that it is profoundly patriotic and is determined at all costs to preserve the existence of Kampuchea as an independent nation, and for this reason it is firmly opposed to all maneuvers designed to absorb Democratic Kampuchea into the so called "Indochina Federation". Today, faced with the stalemate in their invasion, they resort to various stagings and maneuvers in the hope of achieving by diplomatic means the objective they have pursued for so long. They believe that if they can achieve this, bargaining will follow and allow them in one way or another to preserve the fruits of their invasion of Kampuchea and the pursuit of their strategy of expansion in SouthEast Asia.
140.	In order to achieve this they multiply their campaigns of slander against Democratic Kampuchea and try to impose on the international community the Vietnamese administration in Phnom Penh, which is the result of their invasion, invoking the travesty of "elections" and a "constitution" which have not deceived anyone but themselves. In this connection, the International Conference on Kampuchea has clearly shown that as long as foreign forces have not been withdrawn from Kampuchea it is impossible for the Kampuchean people to express their will in free elections.
141.	Thus, no matter how the Hanoi expansionists try, they will never be able to change the nature of the administration they have installed in Phnom Penh, and which is in fact only a shadow of the occupation forces, and as such will disappear the moment all those forces are withdrawn from Kampuchea. The people of Kampuchea know only too well the puppets that Hanoi has installed in Phnom Penh with the aid of Vietnamese bayonets, after they had been fed and educated since 1954 within the overall framework of the implementation of the strategy of the "Indochina Federation".
142.	As a corollary to these vain attempts to legitimatize the invasion of Kampuchea, the leaders of Hanoi are actively endeavouring to sow dissension within the ranks of the ASEAN countries and other countries which cherish peace and justice and which support the just struggle of the people of Kampuchea and the Government of Democratic Kampuchea. On the other hand, those leaders continue their worn-out maneuvers aimed at burying the problem of Kampuchea by means of a so-called regional conference, while at the same time they continue to brandish the so-called Chinese threat. They persist in this game of the thief calling "stop thief' with a cynicism which is particularly odious because the game is designed to cover up the genocide which threatens the very existence of a nation and a people.
143.	In conformity with their usual tactics, the Hanoi expansionists believe that they can this time also exhaust the patience of the Governments that cherish peace and justice which are not intimidated by their threats or deceived by their false allegations and promises. They believe that perhaps the international community will simply grow tired and finally accept their occupation of Kampuchea as a fait accompli and thus release them from the implementation of the relevant resolutions of the United Nations and of the Declaration of the International Conference on Kampuchea, which were intended to lead to a solution of the Kampuchean problem, based on the complete withdrawal of the Vietnamese forces from Kampuchea and the restoration to the people of Kampuchea of its inalienable right to decide its own future.
144.	The leaders of Hanoi pretend to hold a dialog and no# declare that they support the Kuala Lumpur Declaration,  published on 27 November 1971 at the conclusion of a meeting of ministers for foreign affairs of ASEAN nations, on the creation of a zone of peace, freedom and neutrality in SouthEast Asia, which they have always opposed energetically, especially at the Fifth Conference of Heads of State or Government of NonAligned Countries, held at Colombo in 1976. Who can still believe these very people who only yesterday felt that they were the advanced bastion of socialism in SouthEast Asia and who referred to the ASEAN countries as the "lackeys of American imperialists"? Who can believe these very people who impudently violated the 1954 Geneva agreements, the 1962 agreements on Laos, the solemn commitment made in 1967 to respect the frontiers and the territorial integrity of Kampuchea and the 1973 Paris agreements?
145.	The slanders, deceits and maneuvers of the Hanoi expansionists certainly will not be able to divert the attention of the international community from the danger and the threat which they represent for the region and for the whole world because of the close concordance of their regional expansionist strategy to the global Soviet strategy of expansion.
146.	If at present this danger and this threat have not yet been able to develop fully, it is because the struggle of the Kampuchean people under the leadership of the Government of Democratic Kampuchea and the Patriotic and Democratic Front of Great National Union of Kampuchea is being continued resolutely and has driven the Vietnamese enemy into inextricable difficulties in Kampuchea, in its own country and at the international level. Thus, the struggle of the Kampuchean people is indeed a struggle for survival, but at the same time it is also a contribution to the preservation of peace, stability and security in that region and in the world. If this struggle should one day cease, there can be no doubt that the Vietnamese empire will be consolidated. It will be able to draw new breath and, its strength restored, it will again affirm its will to dominate and to expand, a policy it is trying to conceal today for circumstantial reasons. The balance of forces in the region and in the world will thus be altered in such a way that it will no longer be possible to prevent this empire, supported by the expansionist great Power, to extend its tentacles into other areas of SouthEast Asia which it covets.
147.	However, by intoning the same old chant in the vain hope of achieving by diplomatic means what they cannot achieve on the battlefield, the expansionists of Hanoi reveal their own weakness. They show that their field of maneuver has grown smaller. The truth they can no longer conceal is that their military adventure in Kampuchea is daily causing their human, financial and economic resources to be swallowed up in a bottomless pit. Viet Nam's problems on both the political and economic levels are well known throughout the world. Nothing can remedy them, not even massive Soviet aid, and this will continue so long as Hanoi persists in its expansionist and annexationist ambition in Kampuchea and SouthEast Asia.
148.	Our struggle is not at all a struggle for the victory of an ideology. It is a struggle for the very survival of our nation and our people. The historical task we are facing is an onerous one.
149.	In order to wage such a difficult struggle, full of sacrifices against an enemy bent on exterminating us, the Government of Democratic Kampuchea and the Patriotic and Democratic Front of Great National Union of Kampuchea have clearly stated their sincere wish that all national forces participate in the struggle and share the responsibility for it. Since the beginning of 1979, they have endeavored in every way to unify all these national forces, regardless of their past or their political affiliations or tendencies, so as to carry on the struggle in all forms against the common enemy.
150.	Animated by a high sense of patriotism and by their sincere desire to achieve national union, and placing the interests of the survival of the Kampuchean nation above all else, they remain prepared to associate all national forces in the direction of the affairs of the State of Democratic Kampuchea, and they do so even though they represent the legal and legitimate Government of Kampuchea and constitute the only force which for three years has been leading effectively and with success the struggle of the Kampuchean people and its National Army in such a way that the Vietnamese invading forces are now hopelessly bagged down on the battlefield.
151.	It is in this spirit that the Government of Democratic Kampuchea signed the Joint Statement published in Singapore on 4 September 1981, at the end of a tripartite meeting, which affirms the desire of the national parties signatories to the Statement "to form a coalition government of Democratic Kampuchea with a view to continuing the struggle in all forms for the liberation of Cambodia from the Vietnamese aggressors".. [A/36/498, annex.]
152.	That future tripartite coalition Government of Democratic Kampuchea will be the continuation of the present Government of Democratic Kampuchea and set up within the framework of the State of Democratic Kampuchea. It must have as its objective the increase of the forces combating the Vietnamese invaders, the strengthening in all forms of the close coordination of the military, political and diplomatic struggle, that has enabled us to achieve such success so far in every field, and, lastly, the mobilization to an even greater extent of international support and assistance for our just struggle.
153.	It is evident that the Vietnamese enemy will continue to do all it can to frustrate this national union and that even after its establishment it will do all it can to destroy it. This is why the Government of Democratic Kampuchea neither accepts nor does anything that might weaken the present struggle or impede its development, or in any way open any kind of breach that might be advantageous to the Vietnamese maneuvers.
154.	We call with all our hearts for the speedy establishment of a coalition government. The delegation of Democratic Kampuchea in the tripartite Ad Hoc Committee to study the principles and forms that will make the establishment of such a coalition government possible received appropriate instructions to exert every effort towards that end.
155.	The task of the tripartite Ad Hoc Committee is a difficult one. It is indispensable that the Ad Hoc Committee be able to work in a serene atmosphere that will engender mutual understanding and lead to a rapid conclusion of its work.
156.	The solid and lasting union of all national forces that we are continually pursuing is not only based on imperatives of the movement. It is the best guarantee for the survival and the very durability of Kampuchea as an independent and sovereign nation, preserving its age old culture and civilization.
157.	Placed as they are by geography and history directly adjacent to such an ambitious, arrogant and aggressive neighbor as the Socialist Republic of Viet Nam, which has become the pawn of global expansionism in SouthEast Asia, the people of Kampuchea have no other path than that of sincere and loyal union among all the country's social strata, whatever their political loyalties or tendencies. Only such a union will make it possible, following the liberation of the national territory, to rebuild and defend the country and to prevent Kampuchea from experiencing in its turn the tragic fate of the 65,000 square kilometers of its territory situated in the fertile plain of the Mekong Delta and which was once the Kampuchean Krom, today absorbed by Viet Nam.
158.	In pursuing this goal, the Government of Democratic Kampuchea and the Patriotic and Democratic Front of Great National Union of Kampuchea will continue to adhere firmly and loyally to their present political programF5 and to their proposal of 30 June 1981 for a five point program, which states, inter alia, that:
"After the total withdrawal of the Vietnamese troops from Kampuchea, a general and free election with direct and secret ballot will be held, without any coercion from any armed forces or other forces, and this, under the strict and full supervision of the United Nations.
"This election aims at choosing a National Assembly.
"This National Assembly will establish a Constitution which will define the political regime of Kampuchea, a parliamentary regime which will not construct socialism or communism.
"Kampuchea will remain independent, peaceful, neutral and nonaligned, and will not allow any foreign military base on its territory.
"This National Assembly will choose a national government.
"This government will set up a national army to defend the country." [See A/36/367, annex.]
159.	Kampuchea will then have a liberal parliamentary regime respectful of the International Covenants on Human Rights, to which Democratic Kampuchea has adhered since 17 October 1980.
160.	More than any other people, the people of Kampuchea desires nothing more than the immediate cessation of its sufferings, which were caused by a war of aggression and which have been endured for too long a time. If it must overcome still more difficulties, consent to additional sacrifices and persevere in the present struggle in the field, this is because those burdens have been imposed upon it. The use of brutal armed force has always been the constant and main recourse of Hanoi. Negotiations are for Hanoi nothing more than deceitful delaying tactics. Experience and the lessons of the past have shown that concessions to Hanoi's demands have never led to a change in its strategic objectives. On the contrary, they have only encouraged Hanoi in the pursuit of its expansionist designs. Only coordinated pressures.in the military, political, economic and diplomatic fields will bring Hanoi to reason.
161.	As a corollary to the struggle on the battlefield, the Government of Democratic Kampuchea is actively seeking on the international level ways and means of ending as soon as possible the suffering of the Kampuchean people and satisfying its deep felt aspiration to live in peace, independence, honor and national dignity.
162.	The sine qua non condition of any just and lasting settlement of the Kampuchean problem is the total withdrawal of Vietnamese troops from Kampuchea, which will make it possible for the people of Kampuchea to exercise its inalienable right to choose its own destiny without any foreign interference, to reestablish the independence, sovereignty and territorial integrity of Kampuchea and thus to bring peace, security and stability to SouthEast Asia. These requirements are entirely in conformity with the provisions of General Assembly resolutions 34/22 and 35/6 and the Declaration of the International Conference on Kampuchea.3
163.	To attempt, as do the Hanoi expansionists and their supporters, to turn the problem of Kampuchea into a "regional problem" is a conjuring trick which deceives no one anymore. Nothing can conceal the fact that the problem of Kampuchea is a problem neither of decolonization nor of a territory under United Nations trusteeship, but rather a problem of Vietnamese aggression against a sovereign nonaligned State which is a Member of the United Nations, and that that aggression, as in the case of the aggression against Afghanistan, is an integral part of the expansionist, global strategy to achieve world domination. The International Conference on Kampuchea properly stressed the aggressive nature of the Hanoi expansionists as well as the international nature of the Kampuchean problem.
164.	Within the context in which the global and regional expansionists continue to advance their pawns on the global chessboard and to give a one sided interpretation to "detente", a just solution of the problem of Kampuchea based on respect for its sovereignty and for the Charter of the United Nations would help to pave the way towards the solution of other outstanding international problems, such as the problem of Afghanistan. It would show at the same time that in the current contest between the aggressive forces of expansionism and the peace-loving forces nothing can triumph over the will of the peace loving forces when that will is clearly asserted. It would also help to avert the danger of a third world conflagration.
165.	My delegation wishes to reiterate the deep gratitude of the people of Kampuchea and the Government of Democratic Kampuchea to the ASEAN countries for the
historic part which they played in defending not only the independence and the survival of the people of Kampuchea but also the cause of peace and security in SouthEast Asia and in the world. In keeping with the framework of the Charter of the United Nations and responding to the deep and legitimate aspirations of our peoples, who wish to see SouthEast Asia become a zone of peace, freedom and neutrality, this noble action on the part of the ASEAN countries thus acquires a high moral and political significance. Our people and our Government will show themselves worthy of their trust and their solidarity with us.
166.	My delegation would like to take this opportunity to express once again our gratitude to the other countries which cherish peace and justice and which have not only given active support to the just national cause of Kampuchea but have also made intense efforts to bring about a just and lasting solution of the Kampuchean problem. Their warm solidarity will never be forgotten by our people.
167.	Before concluding, may I reaffirm this year, the twentieth anniversary of the birth of the nonaligned movement, the fact that Democratic Kampuchea and its people remain faithful to the principles of nonalignment as well as to those of the Charter of the United Nations. Despite the vicissitudes which it has been forced to undergo .by the expansionists, who have sought to destroy its identity and hitch it to their wagon of world domination, especially since the Sixth Conference of Heads of State or Government of NonAligned Countries, held at Havana in September 1979, the nonaligned movement has shown through the determined struggle of the vast majority of its members that it will survive its illustrious founding fathers and that the principles of nonalignment will continue to light the way for peoples that cherish independence, peace and progress. The solidarity reaffirmed recently by the nonaligned movement at the Conference of Ministers for Foreign Affairs of Non Aligned Countries, held at New Delhi in February 1981, with the peoples of Kampuchea and Afghanistan, the victims of wars of aggression and occupation, in their just struggle, reflect much credit on the participants and augur well for the future, despite the obstacles to be overcome.
168.	By its present struggle against the Vietnamese expansionists, my country is making a contribution not only to the defense of the principles of the Charter but also to the cause of the nonaligned movement, of which it is one of the founding members.
